J-S04020-22

                                   2022 PA Super 26

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BENOY THOMAS                               :
                                               :
                       Appellant               :   No. 680 EDA 2021

              Appeal from the PCRA Order Entered March 19, 2021
               In the Court of Common Pleas of Delaware County
                  Criminal Division at CP-23-CR-0001355-2020

BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY MURRAY, J.:                                FILED FEBRUARY 15, 2022

        Benoy Thomas (Appellant) appeals from the order dismissing his timely

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

        This case began when,

        [o]n March 3, 2020, Appellant was arrested and charged with
        various criminal offenses, including four counts of Possession with
        Intent to Deliver (35 P.S. § 780-113(A)(30)).

               On July 13, 2020 Appellant tendered a negotiated plea of
        guilty to one count of Possession with Intent to Deliver (ungraded
        felony). In accordance with the negotiated plea agreement, this
        [c]ourt immediately imposed upon Appellant a sentence of, inter
        alia, confinement for a minimum term of three months (to be
        served on electronic home monitoring) to a maximum term of
        twenty-three months, followed by a two-year term of county
        probation.

PCRA Court Opinion, 7/16/21, at 1-2.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04020-22


      Appellant did not file a direct appeal. With new representation, he timely

filed a PCRA petition alleging ineffectiveness of prior counsel (Plea Counsel).

Appellant claims counsel’s ineffectiveness led to his placement “in deportation

proceedings by ICE as a result of his guilty plea.” PCRA Petition, 8/13/20, at

3.

                 Appellant’s Petition and Commonwealth Response

      Appellant is not a United States citizen. He is a citizen of India, and his

native language is Malayalam.      See id.     Appellant avers he has “limited

proficiency in English,” and Plea Counsel failed to request a translator. Id.

Appellant asserts Plea Counsel advised him “that the risk of deportation was

not a real risk in this case.”    Id. (emphasis in original).    He states Plea

Counsel failed to “inquire as to [Appellant’s] immigration status prior to the

Guilty Plea Hearing,” and failed to advise Appellant “there could be collateral

immigration consequences.”      Id. at 3, 5.   Because Plea Counsel provided

Appellant “with false assurances that the possibility of deportation resulting

from the guilty plea was not a real one,” Appellant “believed that he had no

real adverse immigration consequence by pleading guilty to the crime of

Possession of a Controlled Substance With the Intent to Deliver – Cocaine.”

Id. at 3-4, 5.

      “After his Guilty Plea Hearing, [Appellant] first discovered that his

conviction has adverse immigration consequences when he was placed in

deportation proceedings.” Id. at 4. Appellant “would have rejected the plea”


                                      -2-
J-S04020-22


had Plea Counsel properly advised him of the “real adverse immigration

consequences.” Id. at 7. Appellant asserts Plea Counsel was ineffective for

misadvising him about the likelihood of being deported, and “prejudicial

ineffectiveness … undermined the process in this case so no reliable

adjudication of guilt or innocence could have taken place.” Id.

      The Commonwealth filed a response opposing an evidentiary hearing.

The Commonwealth faulted Appellant’s noncompliance with the PCRA, stating:

      Because [Appellant’s] claim lacks any support in the record, he
      was obliged to establish his claim by supplying witness
      certifications (42 Pa.C.S. § 9545 (d)(1)(i); Pa.R.Crim.P.
      902(A)(15)) and ‘affidavits, documents, and other evidence’
      (Pa.R.Crim.P. 902(A)(12)) from himself, or trial counsel, or any
      other witness, that would establish the three prongs of the
      ineffectiveness test.

Commonwealth Response, 10/13/20, at 2.

      In addition, the Commonwealth described Appellant’s petition as

“mak[ing] a bare, unsupported claim of attorney ineffectiveness for failing to

inform him of the collateral immigration consequences of his guilty plea.” Id.

The Commonwealth argued that “aside from presenting his allegations as fact

and concluding error, [Appellant] wholly failed to meet his burden of proof.

This shortcoming not only precludes an evidentiary hearing, it is fatal to his

claim.” Id. at 3. Notwithstanding the Commonwealth’s opposition, the PCRA

court conducted an evidentiary hearing.




                                    -3-
J-S04020-22


                                     PCRA Hearing

       Appellant was the only witness. He testified remotely by video, through

a court-certified interpreter who was physically present at the hearing.1 N.T.,

10/27/20, at 3.

       Appellant testified that Immigration and Customs Enforcement (ICE)

took him into custody approximately two weeks after his plea and sentencing.

Id. at 8. Appellant stated he did not know he could consult an immigration

attorney, or “that he would be deported to India. So he never thought of

going to an immigration attorney.” Id. at 9. Appellant testified he “signed

the [plea colloquy] papers in the hallway[,] . . . did not see what the papers

were and he asked but the lawyer said time we got to go. So he signed it and

they were in the courtroom and that is all he had.” Id. at 10-11.

       Appellant testified that Plea Counsel met with him three times. Id. at

12. At the plea hearing, Appellant

       did not ask any questions, he just signed the paperwork that they
       gave to him. ... He said he did not understand what it is that
____________________________________________


1  The Commonwealth objected to Appellant’s testimony, arguing that
Appellant’s petition was noncompliant with Section 9545 and lacked
“certifications or affidavits of any witnesses which renders any proposed
witness testimony admissible.” N.T., 10/27/20, at 6. The PCRA court advised
it would allow the testimony and “consider the argument at a later time.” Id.
Although the court did not expressly overrule the objection, its ruling is implied
by the analysis in its March 19, 2021 order and July 15, 2021 opinion. The
court denied relief after “consideration of the issues raised in Appellant’s PCRA
petition,” making “credibility determinations,” and concluding Appellant’s
claims are “absurd and wholly unproven, unsubstantiated, uncorroborated,
and conceived only following the institution of deportation proceedings against
him.” PCRA Court Opinion, 7/15/21, at 11.

                                           -4-
J-S04020-22


      [sic] and the lawyer didn’t give him an opportunity to read it. ...
      The lawyer asked him to sign it and also he asked … what should
      I be doing. And the lawyer said whatever the Judge asks you just
      say yes to all of those questions and it will be fine for you. ... He
      did not read the paragraph [about the risk of deportation]. ... He
      did not know in the beginning that they were going to deport
      [him]. ... He did not ask [whether he could get a better offer,]
      but when the immigration people came to the house to pick him
      up he asked friends to call his lawyer and friends called two or
      three times and he did not respond.

N.T., 10/27/20, at 11-12 (translator relating Appellant’s testimony).

      Appellant additionally expressed concern about religious persecution,

stating that he is a practicing Catholic and fears returning to India because

“they will give him a hard time.” Id. at 13-14. A week prior to the PCRA

hearing, Appellant “phoned the immigration lawyer and [asked about asylum

in the United States] and they said you are not eligible because of the felony

that you have.” Id. at 15. Appellant testified he “did not get a chance and

nobody told him that he was not eligible for asylum.” Id. Appellant pled guilty

“because he was told it was only for three months and he would be out of this

case.” Id. Appellant would not have accepted the plea if he knew he would

be ineligible for asylum. Id.

      At   the   conclusion   of   PCRA   counsel’s   direct   examination,   the

Commonwealth stated it had no questions for cross-examination and would

“go on the record we have.” Id. at 16. The PCRA court deferred disposition,

and provided a timeframe for the parties to submit briefs “in regards to the

colloquy or any other issue that exists.” Id.




                                      -5-
J-S04020-22


                                PCRA Court Disposition

       On March 19, 2021, the PCRA court entered its order denying relief. The

order included findings of fact and conclusions of law. Noting PCRA counsel2

had provided “remarkable, well-reasoned, and zealous representation … in

raising important issues on behalf of [Appellant],” the court nonetheless

concluded,

       [Appellant’s] testimony and argument are not compelling enough
       to change this court’s determination that the PCRA petition should
       be dismissed and [Appellant] has failed to meet his burden under
       the PCRA to show plea counsel was ineffective or the plea was
       unlawfully induced; the claims and allegations are not proven and
       are without support in the record and lack merit; there are no
       additional issues meriting relief under the PCRA; [Appellant] is not
       entitled to post conviction collateral relief; and no purpose would
       be served by any further proceeding[.]

Order, 3/19/12, at 1-2.

       Appellant timely appealed.         Although the PCRA court did not order

Appellant to file a Pa.R.A.P. 1925(b) concise statement, it filed an opinion on

July 15, 2021, in which it expanded on the findings and conclusions set forth

in the March 19, 2021, order.

                                          Issue

       Appellant presents one question for our review:

       1. Whether the PCRA court erred in dismissing Appellant’s Petition
          for Post-Conviction Collateral Relief[?]



____________________________________________


2On June 4, 2021, this Court granted PCRA counsel’s “Motion to Withdraw as
Counsel.” The PCRA court appointed appellate counsel on June 10, 2021.

                                           -6-
J-S04020-22


Appellant’s Brief at 4.

      Appellant argues the PCRA court erred in failing to find Plea Counsel

ineffective. Appellant claims Plea Counsel “misadvised Appellant by stating

that there was no real risk of deportation as a result of pleading guilty to the

charge of Possession of a Controlled Substance With the Intent to Deliver —

Cocaine, [and f]or this reason, Appellant believed that he faced no real

adverse immigration consequence by pleading guilty to this crime.” Id. at 6.

                            Legal Standards

      In reviewing the PCRA court’s denial of relief, we examine whether the

determination    is   supported    by   the   record    and    free   of   legal

error. Commonwealth v. Montalvo, 114 A.3d 401, 409 (Pa. 2015) (citation

omitted). We will not disturb the court’s findings unless there is no support

in the record. Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012).

“It is an appellant’s burden to persuade us that the PCRA court erred and that

relief is due.” Commonwealth v. Miner, 44 A.3d 684, 688 (Pa. Super.

2012).

      With regard to Appellant’s claim of Plea Counsel’s ineffectiveness,

counsel is presumed to be effective, and a PCRA petitioner bears the burden

of proving otherwise. Commonwealth v. Becker, 192 A.3d 106, 112 (Pa.

Super. 2018).    To obtain relief based on ineffective assistance of counsel,

the petitioner must establish: (1) the underlying claim is of arguable merit;

(2) there was no reasonable basis for counsel’s action or failure to act; and


                                     -7-
J-S04020-22


(3) but for counsel’s error, there is a “reasonable probability the result of the

proceeding would have been different.” Commonwealth v. Treiber, 121

A.3d 435, 444 (Pa. 2015). Failure to satisfy any of the three prongs is fatal

to the claim. Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014). It is

well-settled that “counsel cannot be held ineffective for failing to pursue a

meritless claim[.]” Commonwealth v. Hall, 867 A.2d 619, 632 (Pa. Super.

2005).

        “In the context of a plea, a claim of ineffectiveness may provide relief

only if the alleged ineffectiveness caused an involuntary or unknowing

plea.” Commonwealth v. Orlando, 156 A.3d 1274, 1281 (Pa. Super. 2017).

“Where the defendant enters his plea on the advice of counsel, the

voluntariness of the plea depends on whether counsel’s advice was within the

range      of    competence      demanded       of   attorneys    in    criminal

cases.” Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002)

(citations omitted).

                                    Analysis

        At the outset, we observe that in the heading of Appellant’s argument,

Appellant states the PCRA court “erred in dismissing” his petition. Appellant’s

Brief at 9. However, Appellant never discusses how the PCRA court erred.

See id. at 9-23. Appellant essentially repeats the argument he presented to

the PCRA court, and requests this Court “vacate the PCRA Court’s Order and

grant Appellant post-conviction relief.”       Id. at 23.   We emphasize it is


                                      -8-
J-S04020-22


Appellant’s duty to prove error by the PCRA court, Miner, supra, and while

we review the PCRA court’s legal conclusions de novo, we are bound by the

PCRA court’s credibility determinations. See Commonwealth v. Lee, 206

A.3d 1, 6 (Pa. Super. 2019).

      Appellant’s argument is based on the “adverse consequences” of his

guilty plea, i.e., deportation. He claims:

      Plea Counsel (1) misadvised him by informing him that Appellant's
      plea had no real adverse immigration consequence; (2) failed to
      advise him of the immigration consequences of his plea in
      violation of the Sixth Amendment right to effective counsel; (3)
      failed to adequately investigate the adverse immigration
      consequences of crimes involving drugs; and (4) failed to
      adequately investigate potential plea offers that would include
      mitigation of the adverse immigration consequences now facing
      Appellant.

Appellant’s Brief at 9.

      Our review reveals no error by the PCRA court.              Generally, “a

defendant’s lack of knowledge of collateral consequences of the entry of a

guilty plea does not undermine the validity of the plea, and counsel is

therefore not constitutionally ineffective for failure to advise a defendant of

the collateral consequences of a guilty plea.” Commonwealth v. Abraham,

62 A.3d 343, 350 (Pa. 2012). However, the United States Supreme Court has

recognized that immigration law “ma[kes] removal nearly an automatic result

for a broad class of noncitizen offenders,” and it is therefore “‘most difficult’

to divorce the penalty from the conviction in the deportation context,” when

considering the constitutional right to effective assistance of counsel. Padilla


                                      -9-
J-S04020-22


v. Kentucky, 559 U.S. 356, 366, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010)

(citation omitted).

      In Padilla, the defendant, Jose Padilla, pled guilty to possessing a large

amount of marijuana. In postconviction proceedings, Mr. Padilla alleged his

plea counsel did not advise him of immigration consequences; to the contrary,

his counsel told him “‘he did not have to worry about immigration status since

he had been in the country so long.’” Id. at 359, 130 S.Ct. 1473 (citation

omitted). Mr. Padilla claimed he relied on counsel’s erroneous advice, when

in reality, his plea “made his deportation virtually mandatory.” Id. Mr. Padilla

alleged that he would have gone to trial but for the incorrect advice from his

attorney.   Id.   “Assuming the truth of his allegations,” the United States

Supreme Court concluded the Supreme Court of Kentucky improperly denied

Mr. Padilla “relief without the benefit of an evidentiary hearing.” Id. It held,

as a matter of law, that “counsel must inform her client whether his plea

carries a risk of deportation.” Id. at 374, 130 S.Ct. 1486.

      After the United States Supreme Court decided Padilla, this Court

decided Commonwealth v. Escobar, 70 A.3d 838 (Pa. Super. 2013). In

Escobar, the defendant, like Appellant, pled guilty to possession of a

controlled substance (cocaine), with intent to deliver.

      Following his plea, the federal government commenced
      deportation proceedings against him. Escobar filed a petition for
      collateral relief, asserting that counsel’s advice did not sufficiently
      inform him that deportation was a certainty.




                                      - 10 -
J-S04020-22


       The PCRA court granted relief, but this Court reversed. Distilling
       the United States Supreme Court’s seminal opinion in Padilla v.
       Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284
       (2010), into its essential holding, we determined that “counsel
       must inform a noncitizen defendant as to whether a plea
       carries a risk of deportation.”             Escobar, 70 A.3d
       at 841 (citing Padilla, 559 U.S. at 373-74, 130 S.Ct. 1473).

       The record established not only that counsel had informed Escobar
       that deportation proceedings were “likely and possible,” but also
       that Escobar had signed a written plea colloquy indicating that he
       understood the risk. Thus, Escobar was fully and specifically
       aware that his conviction made him “deportable.” Under these
       circumstances, we determined that counsel incurred no further
       responsibility to advise or predict whether “actual deportation
       proceedings [were] a certainty,” and we deemed counsel’s
       representation constitutionally adequate.

Commonwealth v. Velazquez, 216 A.3d 1146, 1150–51 (Pa. Super. 2019)

(some citations omitted) (distinguishing Escobar and holding plea counsel

ineffective for failing to advise defendant of the deportation risk of pleading to

simple assault).

       As   with   Escobar,   we   affirmed   the   denial   of   PCRA   relief   in

Commonwealth v. Rachak, 62 A.3d 389 (Pa. Super. 2012), where the

defendant was repeatedly advised of his right to counsel, waived the right,

and entered a pro se guilty plea to possession of cocaine, 35 P.S. § 780–

113(a)(16), and possession of drug paraphernalia, 35 P.S. § 780–113(a)(32).

Id. at 392. The defendant filed a counseled PCRA petition asserting his plea

was invalid because he was unaware of immigration consequences. Id. at

395.   This Court affirmed the denial of relief based on the PCRA court’s

reasoning, which we reproduced, stating: “While the United States Supreme


                                     - 11 -
J-S04020-22


Court has recognized that lawyers have a responsibility to inform clients of

potential immigration consequences before entering a guilty plea, it has not,

as of this date, placed the same responsibility on the courts.” Id.

      The immigration statute implicated in Padilla, Escobar, Rachak — and

Appellant’s case — pertains to convictions for crimes involving controlled

substances:

      Any alien who at any time after admission has been convicted of
      a violation of (or a conspiracy or attempt to violate) any law or
      regulation of a State, the United States or a foreign country
      relating to a controlled substance ... other than a single offense
      involving possession for one’s own use of 30 grams or less of
      marijuana, is deportable.

8 U.S.C. § 1227(a)(2)(B)(i).

      Consistent with the foregoing legal authority, we discern no error by the

PCRA court. The evidence from the plea hearing contradicts Appellant’s claim

regarding his English skills.   Appellant responded “yes” when Plea Counsel

asked him whether he “could read and write the English language?” N.T.,

7/13/20, at 4.   Thereafter, the following exchange occurred between the

Commonwealth, the trial court, Plea Counsel, and Appellant:


      [COMMONWEALTH]:           [W]e had originally continued this
                                matter because there was an
                                immigration issue and I believe that
                                immigration issue persists and I
                                think the record should clearly reflect
                                that Counsel has had that
                                conversation with his client and his
                                client understands.

      THE COURT:                [Plea Counsel]?


                                     - 12 -
J-S04020-22


     [PLEA COUNSEL]:   Yes, Your Honor. Now [Appellant], prior to
                       entering this guilty plea, I explained to
                       you that at the time you were entering the
                       plea you were not a U.S. citizen. Do you
                       understand that?

     [APPELLANT]:      Yes.

     [PLEA COUNSEL]:   And that this could possibly affect
                       your immigration status.

     [APPELLANT]:      Yes.

     [PLEA COUNSEL]:   Do you understand that?

     [APPELLANT]:      Um-hum.

     [PLEA COUNSEL]:   And knowing that, [Appellant], you
                       would still like to plead guilty, is that
                       correct?

     [APPELLANT]:      Yes.

     [PLEA COUNSEL]:   Is the Court satisfied?

     THE COURT:        Yes. Thank you. [Appellant], I am
                       reviewing your Guilty Plea Statement and
                       your Statement of Post Sentence Rights.
                       I note for the record that next to every
                       paragraph there are the initials B.T. Those
                       are your initials, correct?

     [APPELLANT]:      Yes.

     THE COURT:        And you placed them next to every
                       paragraph?

     [APPELLANT]:      Yes.

     THE COURT:        And you did so after reading each
                       paragraph? Yes?

     [APPELLANT]:      Yes.


                              - 13 -
J-S04020-22


      THE COURT:               And you did so with the assistance of
                               Counsel? He advised you as to what they
                               meant, et cetera?

      [APPELLANT]:             Yes.

      THE COURT:               Do you have any questions now for him or
                               for me as it relates to these documents?

      [APPELLANT]:             No.

N.T., 7/13/20, at 8-10 (emphasis added).

      Appellant’s written guilty plea included the following paragraph, initialed

by Appellant, which states:

      If I am not a United States citizen, my plea(s) of guilty or nolo
      contendere may subject me to MANDATORY DEPORTATION
      and other adverse immigration consequences. My attorney has
      answered, to my satisfaction, any questions I have had concerning
      adverse immigration consequences of this plea.            I also
      acknowledge that I have had the opportunity to consult an
      attorney specializing in immigration-deportation law.

See Order, 3/19/21, at 3 (quoting Appellant’s Guilty Plea Statement at ¶ 22)

(bold and underline in original).

      The PCRA court expressly found Appellant, “throughout the proceedings,

demonstrated an understanding of the proceedings and specifically testified

he could read and write English.” Order, 3/19/21, at 2. The court stated,

“[f]rom the outset, it was apparent Appellant understood English, and he

testified he could read, write and understand the English language.” PCRA

Court Opinion, 7/15/21, at 8. The court observed:

      Appellant answered questions in a manner that demonstrates an
      understanding of the questions asked. Appellant testified using
      the English language, and responded to questions using familiar

                                      - 14 -
J-S04020-22


      terms including, “Um-hum” and “Uh-huh”, and explaining to the
      [c]ourt his employment status. Additionally, neither Appellant nor
      his attorney raised the concern Appellant required an interpreter,
      and this court did not observe any signs Appellant required one or
      did not understand the proceeding.

Id. at 7 (citation to notes of testimony omitted).

      The court further explained:

            The PCRA provides collateral relief for persons convicted of
      crimes they did not commit and persons serving illegal sentences,
      and it is limited in scope. 42 Pa.C.S. § 9541 et seq. The PCRA
      absolutely is not a conduit for providing unhappy defendants with
      a complete do-over. The PCRA precludes relief for claims raised
      and decided on direct appeal and waived claims, and an appeal
      from the dismissal of a PCRA petition addresses only issues raised
      in the PCRA petition. See 42 Pa.C.S. §§ 9543(a)(3) and 9544.

PCRA Court Opinion, 7/15/21, at 2-3.

      In sum, the PCRA court had discretion to “believe or not believe

testimony, and self-serving or uncorroborated statements by petitioner do not

shift petitioner’s burden of proof.” Id. at 3 (citing Commonwealth v. Baker,

507 A.2d 872 (Pa. Super. 1985)). The PCRA court accurately noted that its

credibility determinations are binding on this Court when supported by the

record. Id.   It also bears repeating that Appellant was the only witness at

the PCRA hearing. In considering Appellant’s testimony in the context of the

record as a whole, the PCRA court concluded that Appellant’s uncorroborated

allegations were “no more than self-serving, after-the-fact, contrived

grievances against plea counsel.” Id. at 11.




                                     - 15 -
J-S04020-22



      As the record supports the PCRA court’s factual findings, and its

conclusions are consistent with the law, we discern no error in the PCRA

court’s determination that Appellant was not entitled to postconviction relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/15/2022




                                    - 16 -